        Case 7:18-cv-00338 Document 1 Filed in TXSD on 11/05/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:18-CV-338
                                       §
 27.36 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO              §
 COUNTY, STATE OF TEXAS; AND           §
 HEIRS OF ROMULO CAVAZOS, ET AL., §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being


                                                  1
      Case 7:18-cv-00338 Document 1 Filed in TXSD on 11/05/18 Page 2 of 3



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                              By:      s/MEGAN EYES                  _____
                                                       MEGAN EYES
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3135118
                                                       Florida Bar No. 0105888
                                                       1701 W. Bus. Hwy. 83, Suite 600
                                                       McAllen, TX 78526
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Megan.Eyes@usdoj.gov
                                                       Attorney in Charge for Plaintiff


                                                   2
Case 7:18-cv-00338 Document 1 Filed in TXSD on 11/05/18 Page 3 of 3




                                     And


                                     JOHN A. SMITH, III
                                     Assistant United States Attorney
                                     Southern District of Texas No. 8638
                                     Texas Bar No. 18627450
                                     One Shoreline Plaza
                                     North Shoreline Blvd., Suite 500
                                     Corpus Christi, Texas 78401
                                     Telephone: (361) 888-3111
                                     Facsimile: (361) 888-3234
                                     E-mail: jsmith112@usdoj.gov
                                     Attorney for Plaintiff




                                 3
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 1 of 18




    SCHEDTILE,
                              A
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 2 of 18




                                        SCIIEDULE A

                              AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. gg 3l 13 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public taw 104-208, Division C,

Section 102, 110 Stat.3009-546,3009-554-55, as amended and codified at 8 U.S.C.              g


 ll03(b) & note; and the Act of Congress approved March 23,2018,          as   Public Law 115-

l4l,   div. F, tit. II, 132 Stat. 348, which appropriated the firnds that shall be used for the

taking.
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 3 of 18




   SCHE,DULE,
                                  )
                                  D
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 4 of 18




                                       SqHEDULEB

                                    PUBLIC PURPOSE
       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United StateVMexico border within the State of Texas.
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 5 of 18




   SCHE,DTILE,
                               C
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 6 of 18




                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-MCS-2I19
Owner: Heirs of Romulo Cavazos, et al.
Aqes: 27.36

As identified in the Wananty Deed, Document # 1952-9461, recorded on June 4, 1952, at
Volume 747, Pages 410-411 in the Deed Records of Hidalgo County:

In Section Number Twenty-Eight (28) out ofand a part ofwhat is known as the La Lomita
Subdivision ofPorciones 53, 54, 55, 56, and 57, Hidalgo County, Texas, according to map
or plat thereof recorded in the public records of said Hidalgo County, to which reference
is hereby made for more complete description thereof, to-wit;

        1. A part of Porcion 55 described by metes and bounds as follows: Beginning at a
point where the west line of Porcion 55 intersects the south edge of the borrow pit of the
old United Irrigation compar, y Main canal (now owned by Hidalgo county water control
and Improvement District No. 14); thence south with the west line of said porcion 55 to
the north bank of the fuo Grande; thence downstream with the north bank of said Rio
Grande to a point where it intersects the west line of the former united Irrigation company
First Lift Pump site as set out and described in deed dated December 31, 1951 executed
by Mary O'Brien Shary, et al conveying to Hidalgo County Water Control and
Improvement District No. 14 said First Lift Pump site and certain other lands of the
Irrigation System, said deed being recorded in Vol. 736, page 82, ofthe Deed Records of
Hidalgo county, Texas, to which reference is here made for a more particular description
of the west line of said First Lift Pump Site; thence in a northerly direction with the west
line of said Fint Lift Pump Site to a point where it intersects the south edge of the borrow
pit of said Main canal; thence in a northwesterly direction with the south edge of the
borrow pit of said Main canal to the place of beginning, including thercin all that part of
Maria Inez Banco No. 46 lying in Porcion 55; SAVE AND EXCEPT all oil, gas and other
minerals as hereinafter set out and reserved;

       2.  That part of Maria Inez Banco No. 46 tying in porcion 54, said Banco No. 46
being cut offfrom the Republic of Mexico in the year A.D. lgg0 and surveyed and marked
by the lntemational Boundary commission, united states and Mexico, made in the year
A.D. 1910 map or plat of same being ofrecord in the office ofthe county clerk ofHidalgo
County, Texas, to which reference is here made; SAVE AND EXCEPT all oil, gas, and
other minerals as hereinafter set out and reserved.
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 7 of 18




        All of said lands and premises being according to maps or plats thereof ofrecord
in the office ofthe County Clerk of Hidalgo County, Texas, to which reference is here
made; there being hepin conveyed all of said Maria Inez Banco No. 46.

                                                                 Tract: RGV-MCS-2I19
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 8 of 18




    SCHE,DTILE,
                                  )
              Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 9 of 18




                                                       SCHEDULE I)

                                                        MAP or PLAT




Bord.. ln rGr.uctun Pror.c,r- RGV.03 S.em{tl   H                                                                                   RGv Sccto. / Hidrlop Counry
                                               f
                                                   \         I             {
                                                                                                              |,
                                                                                                                       T
                                                                                                                       a
                                      \                                        t                      I                    -
                                               I                                   u                                                     c^r.zDs iolllJlo rJo'ra
                                                                                                                                                                   ^




                             I                                                                            a

                                                                                                                               I
                                                                               tt                .;=

                                                                                                                   I   ;.
                                                                                                                               f
                                                                                                                                                +.
                                                                                                 a

                                                                                    \,                                                       L------r----J


 E
                                                                      f                   l,
                                                                                         a 'r.

                                                                                        I$
                                                                                            w{,*
                                                                                                  I   , ,.


                                                                                    '?. r*ij. }E                               c
                                                                                    t
                Acreage: 27 .36
                * The case caption identifies acreage for the entire parent tract; access to
                                                                                             the entire parent
                tract may be necessar),to complete a survey ofthe proposed lract outlined in red on the
                map above.
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 10 of 18




     SCHE,DTILE,
                                 E,
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 11 of 18




                                        SCHEDULEE

                                       ESTATE TAKEN

                                    Hidalgo County, Texas

 Tract: RGV-WSL-2I19
 Owner: Heirs of Romulo Cavazos, et al.
 Acres: 27.36


         The estate taken is a temporary, assigrable easement beginning on the date
 possession is granted to the United States and ending 12 months later, consisting of the

 right ofthe United States, its agents, contractors, and assigns to enter ir1 on, over and across

 the land described in Schedule C to survey, make borings, and conduct other investigatory

 work for the purposes described in Schedule B and to access adjacent lands; including the

 right to trim or remove any vegetative or structuIal obstacles that interfere with said work;

 reserving to the landowners, their successors and assigrs all right, title, and privileges as

 may be used and enjoyed without interfering with or abridging the rights hereby acquired;

 subject to minerals and rights appurtenant thereto, and to existing easements for public

 roads and highways, public utilities, railroads and pipelines.
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 12 of 18




      SCHE,DTILE,
                                 F
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 13 of 18




                                      SCHEDIJLE F

                        ESTIMATE OF ruST COMPENSATION
    The sum estimated as just compensation for the land being taken is ONE HUNDRED

 DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of rhe Courr

 for the use and benefit ofthe persons entitled thereto; and, an additional sum determined

 at the conclusion of the temporary estate described in Schedule E to constitute actual

 damages,   if any.
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 14 of 18




      SCHE,DT]LE,
                                 G
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 15 of 18




                                      SCHEDULE G

                                 INTERESTED PARTIES

 The following table identifies all persons who have or claim an interest in the property
 condemned and whose names are now known, indicating the nature of each person's
 property interest(s) as indicated by references in the public records and any other
 information available to the United States. See Fed. R. Civ. P. 7l .l (c).

  Interested Parties                            Reference
  Heirs of Romulo Cavazos:                      RGV-MCS-2II9:

  Anna Pirone Kilbourne                        June   4, 1952 - Warranty Deed   -
  5228 McCormick Mountain Drive                Document     #:
                                                            1952-9461; Volume 747,
  Austin, Texas 78734-1814                     Page 410; Deed Records of Hidalgo
                                               County
  futa Pirone Noak
  10701 towidge Court                          October 14, 1997 - Affidavit of Heirship
  Austin, Texas 78739 -17 86                   of Romulo Cavazos - Document # : I 997-
                                               629918; Deed Records of Hidalgo County
  Jose C. Anzaldua, Jr.
  2132 Martin Avenue                           October 21, 2015 - Obituary of Baudilia
  McAllen, Texas 78504-3812                    Cavazos Pftone (sister of Romulo
                                               Cavazos) published by The Monitor,
  Aurora A, Garcia                             McAllen, Texas
  6637A El Camino Real
  Mission, Texas 78572-1 505                   January 29, 2007 - Affidavit of Heirship
                                               of Aurora C. Anzaldua (sister of Romulo
 Norma AIicia Anzaldua                         Cavazos)- Document #: 2007 -17 14961,
 6637 El Camino Real, Apt 9                    Deed Records of Hidalgo County
 Mission, Texas 78572- 1505

 Maria Elena Ovalle
 219 Santa Fe Steet
 Edinburg, T exaa 7 85 41.9477

 Yolanda A. Maninez
 308   N. l3rh St
 Donna, Texas 7 8537 -281 6

 Delia A. Mendoza
 6636 El Camino Real
 Mission, Texas 78572-l 505

 Rene Anzaldua
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 16 of 18




  6644 El Camino Real
  Mission, Texas 78572-1 505

  Betty Anzaldua
  P.O. Box 1393
  Espanola, New Mexico 87532-1393

  Rebecca Y. Senano
  P.O. Box 11214
  Espanol4 New Mexico 87532-1144

  Patrick Donald Anzaldua
  P.O. Box 109
  Hemandez, New Mexico 87537-0109

  Ronald R. Anzaldua
  4631 W. Flint Street
  Chandler, Aizona 85226 -2986

  Reynaldo Anzaldua                  December 16, 1997 - Affrdavit of
  213 N. l3th St                     Heinhip for Emesto G. Flores and wife,
  Donn4 Texas 78537-2813             Maria C. Flores - Document*   1997-
                                     642979; Deed Records of Hidalgo County
 Emesto Flores, Jr,
 4316 Cholla Dr NE
 fuo Rancho, New Mexico 87144-5740

 Imelda Flores Gonzalez
 6609 Needham Lane
 Austin, Texas 7 8? 19 -l 57 8

 Elvira Flores de Anda
 304 Rose Marie Street
 Mission, T exas 7 857 4-2320

 Jorge A. Flores
 29303 Mandetta Drive
 Boeme, Texas 78015

 Mary Lou Flores
 I 820 Peace Avenue
 Mission, Texas 78572
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 17 of 18




  Roberto Efrain Flores, Jr.
  2904 San Efrain
  Mission, T exas   78   57 2-7 61 6


  Emma Catherine Flores
  901 Sunrise Lane
  Mission, Texas 7 857 4-2387

  Joseph Alfonso Flores
  1820 Peace Avenue
  Mission, Texas 78572

  Dora Elda Flores
  901 Sunrise Lane
  Mission, Texas 7857 4-2387

  Victoria Monica Flores
  1820 Peace Avenue
  Mission, Texas 78572

 Natalie Marie Flores-Henly
 1820 Peace Avenue
 Mission, Texu 78572

 Unknown Heirs of Hilda Cavazos,
 deceased July 7, 2004

 Efrain Cavazos
 address unknown

 Humberto Cavazos
 address unknown

 Rogerio Alfredo Cavazos
 address unknown

 Maria Rosario Cavazos
 address unknown

 Bertha Oralia Cavazos
 address unknown

 Ruben Armando Cavazos
 address unknown
Case 7:18-cv-00338 Document 1-1 Filed in TXSD on 11/05/18 Page 18 of 18




  Jose Alfredo Cavazos (a,/k/a Fred
  Cavazos)
  4109 S. Conway Avenue
  Mission, Texas 78572-1 525

  Eloisa Rosa Cavazos
  4109 S. Conway Avenue
  Mission, Texas 7 857 2-l 525

  Baudilia Lydia Cavazos Rodriguez (a/k/a
  Baudelia Lydia Cavazos Rodriguez, a/k/a
  Baudilia Lidya Cavazos)
  1600 W. Gardenia Avenue
  McAllen, Texas 7 850 l -3216



  Heirs of Raul Cavazos:                      RGV.MCS.2II9:
                                              June 4, 1952   -   Warranty Deed   -
  Jose   Alfredo Cavazos (a/k/a Fred          Document #: 1952-9461; Volume 747,
  Cavazos)                                    Page 410; Deed Records of Hidalgo
  4109 S. Conway Avenue                       County
  Mission, Texas 7 857 2-1 525
                                              March 3, 1980   - Aftidavit of Heirship of
  Eloisa Rosa Cavazos                         Raul Cavazos   - Document #: 1980-6852;
  4109 S. Conway Avenue                       Volume 1662, Page 368; Deed Records of
  Mission, Texas 7 8572-1 525                 Hidalgo County

  Baudilia Lydia Cavazos Rodriguez (a.4<,/a   December 21, 1990 - Affidavit of
  Baudelia Lydia Cavazos Rodriguez, a/k/a     Heirship of Raul Cavazos - Document #:
  Baudilia Lidya Cavazos)                     1990-191702; Volume 3010, Page 854;
  1600 W. Gardenia Avenue                     Deed Records of Hidalgo County
  McAllen, Texas 7 8501 -321 6
                               Case 7:18-cv-00338 Document 1-2 Filed in TXSD on 11/05/18 Page 1 of 1
rs44      (Rcv.o6/r7)                                                                     cIV[              COVER SHEET
provrded by,ocal rules ofcoun Thrs [orm, approved by the J ud rc ial ConfrrEnce of tha U nrted States ln Septemb€r t974. is required for the use of(he Clerk                                                            ofcou(      for the
purpose ofiniriating rhe civil dockel sheer (sEE INSTRUCTI?NS oN Nl:xT PAGE oI: THls FORM)

l. (a) PLAINTIFFS                                                                                                                       DEFENDANTS
United States of America                                                                                                              27.36 Acres of Land, More or Less, Situate in Hidalgo County, State
                                                                                                                                      of Texas: and Heirs of Romulo Cavazos, et al.
    (b)     County ofResidence       ofFirst Listed Plaintiff                                                                          Countv ofResidence ofFirst Listed Defendant Hidalgo
                                    (EXCEPT'IN U S PI-4INTIFF C.4\ES)                                                                                                 ON U.S,   PIAINTFF (-ASESONLY)
                                                                                                                                        NOTE:      IN LAND COIOEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                   THE TRACT OT LAND INVOLVED,


    (c)     ettomeys     7r,- l"*, A.uns,          and T.t.phov NMber)                                                                   AttomeYs (U     K"tu")

Megan Eyes, United States Attomey's Office, SDTX, '1701 West
Bus. Hwy. 83, Ste. 600, McAllen, TX 78501

Il. BASIS OF JURISDICTION rt'r-"-,' \'                                   t   n   one oo\ ( rtt)   )                 IIl.    CITIZENSHIP OF PRINCIPAL PARTIES                                            ri'tace   ar   -x  inore Bortot ptanttf
                                                                                                                                       y(as6()nl!
                                                                                                                                  (t or Dtven                                                              ond Onc      ltaxfot Defendont)
0(r us cou**r        O 3 F.d.!!l Q!6tm                                                                                                           PTT DIT                                                                        PTT           DET
            Pldntitr                                  (U S Go|eMetx Not o               Pot )                              Cnia ofThs Slarc      fl  f I                             Inco.pocted o. Princ,pal     Place          D:l          Cl{
                                                                                                                                                                                       ofB6D.s       In Tl'B SraG


O   2     U.S   Govmt                      O   4    Div.rsiry                                                              Cita       of A,other Sratc           A2      at 2 Inc6poircda,d Prh.ipal            Plac.               o5        ar5
                                                      (lnAcaE CinzeL\htp of Ponies                i, heh l)                                                                              ofBusieis    In Anolhd Star.

                                                                                                                           Citra 6      Subjei ofa               O3      O 3         For.ign Nation                                 o6        Cl6

IV. NATURE OF SUl"f                    r?tatcaa"x'ntneaot                                                                                                                Chck here        for   Naturc ol Suil Code Desc.i
                         JT                                                  TORTS                                              FoRF'ITI     JRE/PT]N,\ I,'I'Y    IJENT'iITEII'-Ift]EI'iITATIEITTNT
at ll0lnlurancc                            PORSONAL INJURY                              PERSONAL INJURY                         625 Drug Rclatcd S.rz@            O   422 App€al28 USC l5E                O    375 Fal$    Claim Acl
O   120   Madn                         O   310 Arrplan.                             O   365   P.lMsl ltrjuty    -                     ofProp.ny2lUSCSSl           O   421 withdrawal                      O    376 Qui    Td    (3 I UsC

O   l3O   Mill.r
               Acr                     O   315 Airplrn. Product                               Product Liability            tr   690 Orhd                                     28 USC I57                                372\^\')
O   140   NcgodabL     lo$n,l,nt             Liability                              O   367   HcdrI CG/                                                                                                   O 40{ Star. Raplonil,mmt
O   150  Reovcry ofov.lpsrmcm          O 120 Arslult, Libcl &                                 Phanuc.!ti..l                                                            PR('PT]RT\ TII(;H I \              O 410 Altirtt6t
         & Enfdtmot of JdsrMt                                                                 Pclso.| ln ury                                                      O   E20    CoplriShls                   O 410 Ba*s ed BefijIg
O   l5l Mcdi@ Acl             O 130 fcd.Bl Em9l.y6'                                           Producr Lilbility                                                   O   E30    Paidt                        O {50 C(xmft.
O   I 52 R.c@.ry of D.fiultld        Lilbility                                      O   168 Asb.sos Pc6on.l                                                       O   835 Palent - AbhrcYiaEd             O 460 D.ponabu
                                       O 340 MEin.                                         lnjury Pmdel                                                                      Ncw Dtug Apph@bon            O 470 R&k.rd InfBc.d Ed
        (ExcludB V.rq&!s)              O 145 Muin. Product                                 Ltubiliy                                                               O   840Imdclrarl                                   Compl Orguiztrons
O   153 R.cov.ry of Ov.rpa}tdt               LiabilitY                                Pf,RSONAL PROPERry                                                              S'TIAI SFCIIRITI'                   O    4E0   C6dcr   Crcdir
          ofvcr.m s Ba.fits            O 350 Motor V.hicl.                          O   370 Oth.r Frsud                    O    710   ran Ltbo. Sttndd&           o   861    HrA (13e5tr)                 O    490 C.ble6at TV
O   160   Sro.khold.rs Suits           O 355 Motor Vchicl.                          O   371 Truti in   L.
                                                                                                        ing                                                       O   E62    Bl&k Lus (923)               O    850 Sc.uiti.Ycommodni.s/
O   190   OlErconua.t                              Mud       Liability              O   3E0   olh.r PGond                  O    720   Lrbor/M&rgcm.nt             O   E63    DIWC,DIWIY (405(9))
d   195   Co nd Eoducl Liabtlity       O   360 Othd         P.m!d                             Propciy Dmrg.                                                       o   864    SSID Tnb XVI                 O    890 Other Sratulory Actim
O   196   Flffihie                                 Irjury                           O   185 hopcrly    Dms.                O    740 Psilwry Labc Act              D   865    RSI (405(s))                 O    891 Agricultu al Acts
                                       O   352 PcrsoMl       lnjuy -                          Prcdud Liabilty              O    751 Foily std Mcdictl                                                     O    891 Efritllm.dal Matift
                                                   M.dtc.l   !,{rlp.die                                                                                                                                   O    E95   tcdm      of   Inf(,mtim
                        ,fRT)-                 ('I!II, RICHIS                        PRrSO\r:Rl'rlllllo\\                  O    790 Othd  kbo. LitiSrti@            Ff,DER{L TAX SUITS
X 2 lo Llnd condffiation               O 440 OdE Civi, Ridts                                                               O    ?91   Ebplor€ R.ti,tlncnt         O 870 Td6 (U S Pldnntr                  O    8%    Altirdim
O 220 Eorc.lcw                         t 441 Voting                                 O a6l Alio Daan6                                  Itrlxm. S@Eiiy Acl                                                  O    899   A&nidst'ativ. PrEld@
O   230 Rcnr    L.s!. & Ej€clnenl      O 442 Emplolo.lt                             O 510 Motions lo Verl!                                                        O    871   IPS-Thnd P&ty                           Act/R.ud d ApFrl of
O   240 Tons ro Ldd                    O   443 Housinsy'                                                                                                                     26 LSC 7609                             Agclcy Decision
O   245 Torl Produd Liibility                      Aeoruro&tions                    d   530 Gco.'d                                                                                                        .l   950 Constitutionality     of
O   290 All Orhcr R.al Prop.rty        O   445 Amd. w/DislbiliEcs -                 O   515 De.th Pmalty                              IMMIGRA'I'IoN
                                                                                                                           O    462 N.tu.lEtron Applicalion
                                       O 446 tuncr. wiDisabiliti.s - O                  540 Mudamut &       o$.r           D    465 Other lmmiSarion
                                                   Orh.r                            O   550 CiviltuShts
                                       O   :l4E    Ed@n6                            O   5JJ   Prie. Cmditon
                                                                                    O   560 Civil  D.ttine -



V. ORIGIN   * 'x inone Do\ onty)
                       /P/"*
Xl Original 02 Removed from                                       ol               Remanded lrom                                or D 5 Transfened from
                                                                                                                    a, 4 Reinstated                                                  O   6   Multidistrict               O 8 Muhidistrict
   Proceeding State Coun                                                           Appellate Coufl                         Reopened Another Disfict                                          Litigation -                      Litigation.
                                                                                                                                                                                             Transfer                          Direct Fil€
                                               Cite the U.S. Civil Statute under which you are filing                           (Do   hot.it   iutxdictionol sknubs lnless      .lire^A
                                               40                                         114
VI. CAI]SE             OF ACTION               Brief description of cause
                                               Land condemnation                          roceedin          for tem ora                easement n ht of                       to su             and conduct testin
VII.       REQUESTED IN                        O     CHECK IF TttrS tS A CLASS                        ACTION                    Df,MAND        S                                CHECK YES only ifdemanded in complainl

           COMPLAINT:                                UNDER RULE 23, F R.Cv.P.                                                                                                   JURY      DE[f,ANDr               Cl    Yes      XUo
VIII.       RELATED CASE(S)
            IF ANY                                                                  JUDGE                                                                              DOCI\t,T NUMlll:R
DATE                                                                                            ATURE OF A

11t05t2018
toR                        NLI'

    RECEIPT #                       A"VOUNT                                                   APPLYING IFP                                           ,,UDGT                                  MAC.IUDCE
